 Chrysler Corporation (Missouri Truck Plant) and Ste-ven Hollis. Case 14-CA-11266May 29, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn November 17, 1978, Administrative Law JudgeJames L. Rose issued the attached Decision in thisproceeding. Thereafter, the General Counsel and Re-spondent filed exceptions and briefs, and the Charg-ing Party filed cross-exceptions and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm the rul-ings, findings, and conclusions of the AdministrativeLaw Judge to the extent consistent herewith.'We disagree with the Administrative Law Judge'sconclusion that Respondent was not discriminatorilymotivated when it disciplined employee Hollis onSeptember 27, 1977. The record herein clearly shows,and the Administrative Law Judge found, that Re-spondent was discriminatorily motivated when it dis-charged Hollis on October 4, 1977, and that an opera-tive factor in his discharge was his engagement inprotected activities that previous summer. The Ad-ministrative Law Judge likewise found that Respon-dent had expressed animus against Hollis' protectedactivities when it threatened him with discharge onSeptember 28, 1977, a finding which we also adopt.Nevertheless, the Administrative Law Judge foundthat the sole basis for Hollis' discipline on the previ-ous day was "poor workmanship" and that it there-fore was not unlawful.A crucial factor omitted in the Administrative LawJudge's analysis is that, prior to his discipline, Hollishad caused a "work standards" grievance to be sub-' We adopt the Administrative Law Judge's findings that Respondent vio-lated Sec 8(a)(3) and () by discharging employee Steven Hollis on October4, 1977. We also adopt his findings that Respondent violated Sec. 8(aX I) bythreatening employees with discharge because they distributed literature onbehalf of a labor studies program and on behalf of the Chrysler Rank andFile Caucus, an intraunion group primarily advocating interests of minorityemployees. We further adopt the Administrative Law Judge's finding thatRespondent did not violate Sec. 8(aXI) b threatening employee ErnestDean on December 2. 1977, as the basis of the threat was not related to Sec.7 activity. In the absence of exceptions. we adopt the Administrative LawJudge's findings that Respondent did not violate Sec 8(aXI) by discipliningemployee John May on March 6. 1978, and that it did not ask him to leavethe employee parking lot on May 24. 1978, when he was passing out cam-paign literature for a candidate for union officeCHRYSLER CORPORATIONmitted, claiming that Respondent had installed addi-tional equipment which obstructed his work area andmade the performance of his duties more difficult.2The testimony shows that this grievance was pre-pared by Hollis' union steward and reviewed by Hol-lis prior to the start of his work shift on September 27.The grievance then was submitted to Foreman Kay-ser and signed by him later that day. However, justbefore Hollis' lunch break, Kayser approached Hol-lis, told him that he was putting him on notice forpoor quality work, and immediately thereafter in-spected the work being performed by Hollis.3Follow-ing the inspection, Kayser concluded that Hollis'work was of poor quality and issued him a -day dis-ciplinary layoff with time suspended.4While there is evidence that other employees hadtrouble with the obstruction of the work area causedby the additional equipment, Hollis was the only em-ployee to file a grievance with respect to the prob-lem.5We agree with the General Counsel's generalargument that the filing of this grievance was a moti-vating element in Kayser's decision to inspect Hollis'work and discipline him. Although Respondent as-serts that Hollis was disciplined as a result of a rou-tine inspection procedure, it is clear from the recordthat a supervisor had discretion with respect to in-specting an individual's work through the loggingprocedure, and there is no evidence that Respondenthad planned to log Hollis' work that day prior to thesubmission of the grievance. Moreover, given thatKayser admitted that something probably could befound wrong in any inspection, it follows that it wasalmost preordained that deficiencies could be foundin Hollis' work that night.Further evidence of Respondent's discriminatorymotivation is revealed by the tight time frameworkwithin which Hollis was subject to pressure immedi-ately before his termination. On September 27 he re-ceived the -day layoff, which was followed by athreat of discharge the next day. Two days later, byRespondent's admission, the decision was made tofire him, and on October 4 he was discharged. Withsuch close timing, and the particularly serious natureof his unlawful discharge on October 4, it is plain thatthe events which occurred during the week prior tohis discharge were interrelated and that both his dis-charge and his discipline on September 27 were dis-criminatorily motivated.2 This grievance was the culmination of a series of complaints by Hollisfollowing the installation of this equipment: automatic paint spra)ers.This inspection process was referred to as logging.4At the disciplinary interview held prior to the issuance of the writtenwarning, Hollis cited the work standards grievance. which had been filed. aspart of his defense.Kayser testified that Hollis was the onls I of the 10 employees he super-vised who filed a work standards grievance in 1977. In siew of this. we findit irrelevant that numerous grievances had been submitted either elsewherein the plant or regarding issues other than work standards242 NLRB No. 71577 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe also disagree with the Administrative LawJudge's conclusions that Respondent did not violateSection 8(a)(1) by searching employee Ernest Dean atthe plant gate on March 6, 1978, or by disciplininghim for a plant rule violation on March 8. On March66 Respondent's labor relations supervisor, Leo Lun-dergan, saw Dean operating a power sweeper. Whilehe was observing Dean he saw him drive the sweeperup to another employee and give him some literature,which was recognized as a copy of the Chrysler Rankand File Caucus newsletter. Lundergan telephonedDon White, a general foreman, and informed him ofthis, and White said he would "get into it."At the end of Dean's shift, Dean was stopped at theplant gate as he was about to exit the premises withfellow employee John May. One of the plant guardsinstructed Dean to go into the guard shack, and whenhe did so he noticed that Foreman White was waitinginside. White instructed the guard to search a pack-age held by Dean. Dean described it as being a typingkit box which was about 1/2-3/4-inch thick.7Ac-cording to Dean's uncontradicted testimony:At that time, you know, the guard asked me,you know, could he look in it and I in turnopened the box up. When I opened the box up, Ishowed him the contents. At that time DonWhite kind of threw up his hands, threw hishands in the air and then as I was, then theguard said something about that he heard I'dbeen distributing literature and just about thattime I was closing the box back up and I wasputting it back to my side and I had two of thesenewsletters here ....I had two of these which was attached to theback of the box and as I was taking them down,they stuck out the side. And that's when my gen-eral foreman, Don White he pointed to the lit-erature and said "That's it, that's it, that's it rightthere." And then, you know, he asked me wouldI give him one. I said, "No," I said, "you can'thave one." At that time he said, "Wait." He said,"Let me go call labor relations." And he wentover to the phone and he dialed the phone andhe was talking to someone on the other end. Hesaid, "Well, we got him out here." He said, "he'sonly got two of them and he won't give us one."And at that time the guard again asked me, hesaid, "Well would you give me one of them?" Isaid, "Sure, I'll give you one of them." And Igave him one. Then I heard Don White say,"Well, we got one of them now." I couldn't hearwhat was being said, then he said, he turnedaround. He said, "O.K. Let him go now. Send6 The Administrative Law Judge incorrectly placed this date on March 8.7The Administrative Law Judge incorrectly described it as a shoebox.him home now." He was talking to me and theother guy. He said, "Send them home now," hesaid, and don't worry about putting it on no re-port on him. He said, "I'll take care of that." Isaid, "Me and Labor Relations would take careof that."In view of the above testimony, it is clear that theAdministrative Law Judge erred when he stated that"there is no evidence that the Respondent conductedthis search because May or Dean had engaged in anyactivity on behalf of the caucus." On the contrary,Dean's unrebutted testimony shows that his distribu-tion of the newsletter was the sole cause for his 3/4-inch-thick box's being searched that day. The Admin-istrative Law Judge correctly stated that there are le-gitimate reasons for inspecting containers carried byemployees leaving company premises, but Respon-dent has not defended its actions on any suchgrounds, and there is no evidence that Respondentregularly inspects packages of employees as theyleave its premises. From Dean's testimony it is clearthat Respondent was attempting to obtain copies ofthe newsletter through searching Dean. We find thatthis conduct violates Section 8(a)( I) of the Act, as itclearly serves to inhibit employees in the lawful distri-bution of such literature.We also find that Respondent violated Section8(a)( I) of the Act when it issued Dean a written warn-ing on March 8. 1978. After White was informed thatDean was seen passing out caucus literature from thesweeper, he confronted Dean with the charge of dis-tribution of literature during work hours and told himthat he was going to be issued a written warning forunauthorized distribution of literature.8 When Deanor his union steward responded by stating that he haddone it on his break, White countered with the state-ment that, in that case. Dean was misusing companyequipment by using the power sweeper during hisbreak. After Dean questioned White regarding thedetails of his alleged misconduct, according to the in-formation obtained by Respondent, White stated thathe had been told by top management to issue thewritten warning, but that White was going to changethe warning to one for unauthorized use of companyproperty.' On March 8 he received this modified writ-ten warning.In Chrysler Corporation, Eight Mile Road StampingPltnt,.) the Board held that shop rule 18, prohibitingunauthorized distribution of literature, did not ade-quately inform employees of their Section 7 right todistribute literature and as such was invalid on itsI The basis for hi, warning was shop rule 18. which prohibits "unautho-rited distribution o literature, except such distribution during non-workingtime in nonsuork areas as is protected by the National Labor Relations Act."Shop rule 9 prohibits, in part. "the abuse or misuse or unauthorized useof any, property" o ned or held b the corporation."I 227 NLRB 1256 (1977)578 CHRYSLER CORPORATIONface. As the enforcement of this rule was the basis forRespondent's decision to discipline Dean, we findthat the decision to discipline Dean was violative ofSection 8(a)( ). The fact that White modified thewarning when he discovered that Dean had distrib-uted literature on his breaktime does not cure the un-lawfulness of Respondent's actions, as it remains thatRespondent's instructions to White, which he carriedout as consistently as the facts allowed, were based onenforcing an unlawful rule. Furthermore, given thefact that White caused Dean to he searched as he leftthe plant that day and evidence that several of Re-spondent's supervisors followed a company directiveto confiscate copies of the Rank and File Caucusnewsletter' it appears that the alleged plant rule vio-lations were merely pretextual grounds for Dean'swritten warning and that the true reason for this dis-cipline was Dean's distribution of copies of the news-letter. Accordingly, we find that Respondent violatedSection 8(a)( 1 ) of the Act by maintaining and enforc-ing shop rule 18 and by issuing a written warning toDean for the alleged misuse of company propert3.CON(CI.SIONS o() LAwI. By threatening employees concerning their in-terest in or activity on behalf of any subgroup of theUnion. Respondent has violated Section 8(a)( 1 ) of theAct.2. B suspending employee Steven Hollis for I dayand by discharging him because he engaged in pro-tected activity. Respondent has violated Section8(a)(3) of the Act.3. By issuing a written warning to employee ErnestDean because of his protected activities, Respondenthas violated Section 8(a)(3) of the Act.4. By maintaining and enforcing rule 18 of its"Guide to Good Conduct," Respondent has violatedSection 8(a)( 1 ) of the Act.5. By searching employees because they engagedin protected activities, Respondent has violated Sec-tion 8(a)( 1 ) of the Act.6. The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended. the National Labor Rela-tions Board hereby orders that the Respondent.1 Employee Joe Zaidel testified that Foreman Timms old him he hadbeen instriucted to confiscate copies of he Rank and File (aucu, neusletterand that other supervisors had confiscated copiesChrysler Corporation (Missouri Truck Plant), Fen-ton, Missouri, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Threatening employees concerning their inter-est in or activity on behalf of any subgroup of theUnion.(b) Discharging employees because of their interestin or activity on behalf of the Union or any subgroupthereof.(c) Suspending employees because they engaged inprotected activities.(d) Issuing written warnings to employees becausethey engaged in protected activities.(e) Maintaining in effect. entforcing, or applyingan3y rule or regulation prohibiting its employees fromdistributing literature during their nonworking timeon behalf of any labor organization in any nonwork-ing area of the plant.(f) Searching employees because they engage inprotected activities.(g) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action deemednecessary to effectuate the policies of the Act:(a) Offer Steven Hollis immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position of em-ployment, without prejudice to his seniority or otherrights and privileges previously enjoyed, and makehim whole for any losses he may have suffered as aresult of the discrimination against him pursuant tothe provisions set forth in the section of the Adminis-irative Law Judge's Decision entitled "The Remedy."(b) Withdraw and expunge from its personnel rec-ords the disciplinary suspension given to Steven Hol-lis on September 27. 1977.(c) Withdraw and expunge from its personnel rec-ords the written warning issued to Ernest Dean onMarch 8. 1978.(d) Forthwith rescind rule 18 of its "Guide toGood Conduct" to the extent that such rule prohibitsits employees from distributing literature during theirnonworking time, on behalf of a labor organization,in nonworking areas of its plant during their non-working time.(e) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(1) Post at its Fenton. Missouri, facility copies of579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe attached notice marked "Appendix."'2Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 14, after being duly signed by Respon-dent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(g) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the allegations of thecomplaint in all respects not specifically found hereinto be violations of the Act are dismissed.'s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties participated andwere given the opportunity to call witnesses, examineand cross-examine witnesses, and present evidence, ithas been found by the National Labor RelationsBoard that we have violated the National Labor Re-lations Act, as amended. We have been ordered tostop this activity, to post this notice, and to abide byits terms.WE WILL NOT threaten employees with dis-charge because of their interest in or activity onbehalf of United Auto Workers of America, Lo-cal 110, or any subgroup thereof.WE WILL NOT discharge our employees be-cause of their activity on behalf of the above-named labor organization or any subgroupthereof.WE WILL NOT suspend employees because oftheir activity on behalf of the above-named labororganization or any subgroup thereof.WE WILL NOT issue written warnings to em-ployees because of their activity on behalf of theabove-named labor organization or any sub-group thereof.WE WILL NOT maintain, enforce, or apply arule which prohibits employees from distributingliterature during their nonworking time on be-half of any labor organization in any nonwork-ing area of the plant.WE WILL NOT search employees because oftheir activity on behalf of the above-named labororganization or any subgroup thereof.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the ex-ercise of rights guaranteed them by Section 7 ofthe Act.WE WILL offer Steven Hollis immediate andfull reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent po-sition of employment, without prejudice to hisseniority or other rights and privileges previouslyenjoyed, and WE WILL make him whole for anyloss of wages or benefits he may have suffered asa result of the discrimination against him, withinterest.WE WILL withdraw and expunge from our per-sonnel records the disciplinary suspension givento Steven Hollis on September 27, 1977.WE WILL withdraw and expunge from our per-sonnel records the written warning issued em-ployee Ernest Dean on March 8, 1978.WE WILL rescind rule 18 of the "Guide toGood Conduct."CHRYSLER CORPORATION (MISSOURI TRUCKPLANT)DECISIONSTATEMENT OF THE CASEJAMES L. ROSE, Administrative Law Judge: This matterwas heard before me on June 21, June 22, and July 20,1978, upon the General Counsel's complaint which allegedprincipally that Steven Hollis, the Charging Party, was dis-charged on or about October 4, 1977,' in violation of Sec-tion 8(a)(3) of the National Labor Relations Act, 29 U.S.C.Section 151, et seq. Respondent is also alleged to have in-hibited employees' distribution of literature, to have disci-plined employees for having engaged in protected activity,and to have threatened employees, in violation of Section8(a)(1) and (3) of the Act.Respondent generally denied that it committed any vio-lations of the Act and specifically contends that Hollis wasdischarged for cause in that he had falsified his employmentapplication. In any event, Respondent contends that thedischarge of Hollis is being handled under the grievanceand arbitration procedure of the collective-bargainingagreement between it and Local 110, United Auto Workersof America (herein called the Union), and that jurisdictionby the Board should therefore be deferred. Inasmuch as thedischarge of Hollis allegedly arose out of protected activityengaged in by him and others along with contemporaneousallegations of Respondent having violated Section 8(a)(1),I All dates are in 1977 unless otherwise indicated.580 CHRYSLER CORPORATIONthis matter is not appropriate for deferral, and I decline todo so. General American Transportation Corporation, 228NLRB 808 (1977).Upon the record as a whole, including my observation ofwitnesses and excellent briefs received from counsel for allparties, I hereby make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAWI. JURISDICTIONChrysler Corporation (Missouri Truck Plant) (hereincalled Respondent) is engaged in the manufacture, assem-bly, and distribution of trucks at its plant located at Fenton,Missouri. During the course of its business, Respondent an-nually receives goods. products, and materials valued in ex-cess of $50,000 directly from points outside the State ofMissouri. Annually Respondent ships directly to points out-side the State of Missouri finished products valued in excessof $50,000. Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZAIION INVOLSEDThe Union is the collective-bargaining representative forthe some 3,800 rank-and-file employees of Respondent.These employees have been covered by successive collec-tive-bargaining agreements between Respondent and theUnited Auto Workers, including the current agreement ef-fective November 5, 1976, supplemented by local agree-ments between the Union and Respondent. I find that theUnion is, and at all material times herein has been, a labororganization within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRAC ICESA. BackgroundSince 1968 there has existed within the ranks of theUnion a more or less formally organized faction the pri-mary purpose of which is to represent the interests of mi-nority employees within the Union. At all material timesherein it has been titled the Rank and File Caucus. Amongother things, the caucus members distribute literature urg-ing union members to take certain action with regard to theUnion, including offering a slate for the election of unionofficers and during the summer of 1976 urging employeesnot to ratify the local agreements.Although the thrust of much of the General Counsel'scase is that Respondent engaged in a systematic effort toundermine employees' activity on behalf of the caucus, inviolation of the Act, the only evidence of any animus on thepart of the Company with regard to such activity is theuncontradicted testimony concerning statements of Fore-man Lonnie Timms: when referring to caucus newslettersan employee had in his pocket, Timms said. "You can'thave that shit in here"; and Timms stated, "I believe vou'llbe fired if they see you passing it out." referring to a com-pany rule: and he stated that "the cornpan, took a dimview of the rank and file and anybody that read it."2Other than this, however, there is no evidence of anparticular animosity on the part of' the Cornpan3 toardthe Rank and File Caucus. It is noted that the caucus hadbeen in existence for some 10 years, and there Is no indica-tion or allegation that prior to the events alleged here Re-spondent sought in an, way to undermine the caucus or toinhibit employees from participating in it. Nor is there an',evidence of why the Company would, as alleged hb theGeneral Counsel, set upon a course of conduct beginningsometime in the summer of 1977 through Nlias 1978 It in-hibit employees in the exercise of their protected right toparticipate in such a group.Steven Hollis was hired in the summer o 1976 ; a ternm-porart emplosec. He was laid off and then rehired on apermanent basis in larch 1977. In Ju1 he s as translferredto the job of a first-coat spra, painter. From that timne untilhis discharge on October 4. he , as invol ed in submitting number of grievances and was disciplined, ncluding recei -ing a I-da' suspension on September 27 (he did not in tfactlose a day's work) because of' poor korkimanship. DIuringthis period Hollis also became active on behal'f of the cau-cus and generally active with regard to subminting griex-ances on behalf of fellow employees. He also w a ins ol edin promoting time off for employees to take a labor studiescourse at a local junior college.In the summer of 1977 members of the Union engaged inan economic strike in connection with negotiating the localagreements referred to above. According to Respondent'slabor relations super isor Leo Lundergan, word was re-ceived by the Compan that five named emplosees wvereleading an effort against ratification of the contract at theunion meeting) Four of those employees Lundergan hadknown from previous dealings with them. He did not atthat time know Steven Hollis. Apparentlx as a result of theefforts of these individuals ratification was delay ed. and thestrike continued for another 11 days.Having received information that Hollis was involved inarguing against ratification and that he was identified as a"radical, communist and a scholar," Lundergan looked athis employment application. As none of these matters ap-peared on the application, he hired a priv ate inlestigationfirm to check further into Hollis' background. In July Lun-dergan was informed that Hollis had attended the eniver-sity of Kansas, a fact which was omitted from his empl(ox-ment application. This was confirmed in writing from theUniversity of Kansas in August. While Lundergan had in-structed his subordinates to attempt to find more, none sasforthcoming. and on October 4 Lundergan discharged 1iol-2 This conversation ook place between Timms and emploees Jim Greenand .le Zaidel. It is based upon the uncontradicied testimon ol Green andZaidel, which I independently found to be credible Green also estified thatthe dav before the first da5of the hearing in this matter, he had alked toTimms, who stated that i he were called to esitfy. he oulkd state the ub-stance of the Ma) 6 conversation as related b) Green and Z.ldel lirares isa foreman but was not called by Respondent to be a vitness n this maltter.from which I can and do infer that his testimony would have been ads erse toRespondent's interc.,t. E.g.. Zaper Corporarion. 235 NLRB 1236 (1978)3 There is some indication that at the ratificalton nleetlng here wa. ,onledisturbance, perhaps iolence. While this ma) hae been the cale here is noevidence that Hollis was involsed in it or hat such plaed ai?\ r.prt inRespondent's determination to discharge him581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlis because he had "falsified" his employment applicationby omitting his college attendance.B. Analysis and Concluding Findings1. The discrimination against Steven HollisIt is fundamental that an employer may, without violat-ing the Act, discharge an employee for any reason or noreason at all except where motivated by the employee's ac-tivity on behalf of a labor organization or other activityprotected by Section 7 of the Act. It is also fundamentalthat unlawful motive may be inferred from all the facts.Shattuck Denn Mining Corporation (Iron King Branch) v.N.L.R.B., 362 F.2d 466 (9th Cir. 1966).Here Respondent contends that the sole reason Lunder-gan discharged Hollis was because he omitted from his em-ployment application that he had attended college.When asked why, at the hearing, Hollis candidly testifiedthat he did so on purpose because he had been denied em-ployment at other places because he was overeducated forthe job for which he was applying.Certainly asking prospective employees to list all formaleducation is not unreasonable. Indeed, where one has accu-mulated, as in this case, 190 semester hours without havingreceived a degree, such may be an indicator to the employerthat the potential employee is not desirable. But we are nothere dealing with the efficacy of the question on the em-ployment application but rather with the question ofwhether Respondent seized upon Hollis' omission as a pre-text to disguise its true motive for discharging him.From all the facts and circumstances, particularly thetestimony of Leo Lundergan, I believe the omission was notthe true reason for the discharge, but was an excuse to cov-er the true motive. If, in fact, as Lundergan testified, Re-spondent has an inflexible rule to discharge any employeewho falsifies his employment application (Lunderganequates omission with falsification), surely he would havedischarged Hollis in July, when he first became aware thatthe omission had been made. He did not discharge Hollisthen or even confront Hollis with the evidence he had ob-tained. Rather, he waited some 3 months. Respondent ar-gues that the reason for this was in an effort to determine ifthere were additional falsifications on the application sothat in the event of an arbitration proceeding, the Compa-ny's case would be stronger. But if this rationale of Respon-dent is accepted, then such means that the mere omission ofcollege from an employment application is not consideredby Respondent sufficient falsification to warrant dischargeand that Respondent believed a discharge for this reasonwould not hold up before an arbitrator. There is no evi-dence Respondent had ever discharged an employee for thisreason in whole or in part.From the testimony of Lundergan it is clear that Holliscame to his attention because of his activity in urging em-ployees not to ratify the contract, which had the effect ofextending the strike for 11 days. The information receivedby Lundergan was that Hollis, in addition to being a radi-cal, was an articulate spokesman on behalf of his position.It is clear from Lundergan's testimony that he deemed Hol-lis to be a leader-indeed, an effective leader. That thestrike was extended must necessarily have caused Respon-dent some damage.From all these circumstances I conclude that Lundergansought an excuse to discharge Hollis because of his activitywith regard to the contract ratification and not because hehad omitted college attendance from his employment appli-cation. Inasmuch as the activity engaged in by Hollis wasclearly protected by Section 7 of the Act and is clearlyunion activity, the discharge was necessarily violative ofSection 8(a)(3) and (1) of the Act.The General Counsel further contends that Respondentwas also motivated in discharging Hollis because of his sub-sequent activity in presenting grievances, participation onbehalf of the Rank and File Caucus, and urging the Com-pany to allow employees time off to attend a labor studiescourse. While these matters may have had some impact onthe Company's decision, there is no real evidence they did.The evidence in this matter is that Lundergan made thedetermination to discharge Hollis and that he was not par-ticularly involved in or even did not know about these othermatters.Nor do I believe that when Respondent disciplined Hollison September 27 for poor workmanship, such was violativeof the Act, inasmuch as the record reveals that in fact Hollishad been doing poor work. It appears that Hollis had anexcuse due to the installation of an automatic sprayerwhich got in his way and limited his ability to do his job.These matters, however, were taken up under the grievanceprocedure of the contract.It is noted that in 1977 some 5,000 grievances were filed,and by the time of the hearing there had been 2,800 filed in1978. Yet there is no other indication of any employee hav-ing been discriminated against for filing grievances. Hollishad in fact done poor work, and absent any evidence ofdisparate treatment against him, I cannot conclude that thediscipline of him was unlawful.One other factor involved in Hollis' discharge needs to bementioned. Even absent a finding of pretext, from which Iinfer the unlawful motive, I would nevertheless concludethat his discharge was violative of Section 8(aX3) becausethe causative event leading to Respondent's discovery thatHollis had "falisified" his application was his participationin the union meeting arguing against contract ratification.Inasmuch as this activity was clearly protected by Section 7of the Act and since Section 8(a)(1) prohibits employersfrom interfering with or coercing employees the exercise ofthe rights guaranteed them by Section 7, the Company'sdischarge of Hollis intertwined with and arising out of hisprotected activity necessarily was violative of the Act.American Motors Corporation, 214 NLRB 455 (1974).2. The 8(a)(1) allegationsIt is alleged that on September 28, during the course of aconversation Hollis was having with employee Eric Aubu-chon, Foreman Bruce Kayser approached them and said,referring to the brochure Hollis and Aubuchon were dis-cussing, involving the labor studies class, "Hollis, do youknow how all this labor against management stuff could getyou fired one of these days?" Kayser went on then to tellHollis that he needed to improve the quality of work or elsehe would be disciplined.582 CHRYSLER CORPORATIONIt is alleged that this statement by Kayser amounts to athreat in violation of Section 8(a)(1) of the Act, as does acomment Kayser made to Hollis the day before concerningHollis' seeking medical treatment.Finding that Hollis was generally a credible witness andnoting that his testimony was corroborated by Eric Aubu-chon, who I also found to be credible, I conclude that infact Kayser made the statement attributed to him-thatItollis' activity with regard to labor versus managementcould be a cause of his discharge. Such is an unlawfulthreat. And I discredit Kayser's denial that he made thestatement or any statement of like character.I do not, however, find that the statements attributed toKayser with regard to his discussion on September 27 withHollis involving Hollis' seeking medical attention or Kay-ser's statements to him concerning the quality of his workwere unlawful threats.It is alleged that on December 12 Foreman David Rein-bold and General Foreman Don White approached em-ployee Ernest Dean, at which time Reinhold told Dean. inreferring to literature in Dean's pocket: "I'd get rid of thatif I were you. Probably could cost you your job someday."It is alleged that the literature referred to was literatureinvolving the Rank and File Caucus. Accordingly, posses-sion as well as distribution of it was protected under theAct, and to threaten Dean in this manner was violative ofSection 8(a)(1). Reinhold and White denied having madethe statements attributed to them.Without resolving this obvious credibility conflict. it isnoted that the literature referred to was literature having todo with a charitable fund and having nothing to do with theRank and File Caucus or employees' wages, hours, or termsor other conditions of employment. Thus even if Reinboldmade the threat attributed to him. such was not a threatrelating to activity protected by Section 7 of the Act andaccordingly would not be a threat violative of Section8(a)(1). I therefore recommend this allegation in the com-plaint be dismissed.3. The incidents of March 6 and 8, 1978As noted above, on March 6 Supervisor Timms uncon-trovertedly told employees that the Company took a dimview of the Rank and File Caucus newsletter, and anybodywho read it or was caught distributing it might be dis-charged. While this statement by one supervisor appears tobe isolated insofar as it would prove a company policy ordisposition to inhibit employees' activity on behalf of thecaucus, it nevertheless is clearly a threat in violation of Sec-tion 8(a)( 1). Standing uncontradicted, I conclude that on orabout March 6 Respondent did violate the Act by threaten-ing employees with discipline or discharge should they con-tinue to engage in any activity on behalf of the Rank andFile Caucus.It is also alleged that on March 6 General ForemanWhite searched employees John May and Ernest Dean asthey were leaving the premises in order to confiscate caucusnewsletters. May and Dean were in fact stopped at the se-curity gate upon leaving the plant premises, and White wasthere. While Dean was asked to open the shoebox he wascarrying, there is no evidence that Respondent conductedthis search because May or Dean had engaged in anx ac-tivity on behalf of the caucus. The mere fact that anothersupervisor on the same day at a different time and place inthe plant may have threatened two other employees doesnot require that I infer that the action of White was relatedto anybody's activity on behalf of the Rank and File Caiu-cus. These are, of course, legitimate reasons for inspectingcontainers carried by employees leaving company premises.I accordingly cannot conclude that Respondent in thismanner violated the Act. nor do I find that White's actsomehow was unlawful enforcement of an otherwise validno-distribution rule, as alleged by the General Counsel.Also on March 6 John May was disciplined and given a3-day suspension for failure to perform his job duties. Spe-cifically, May is the janitor responsible for keeping certainrestrooms clean. According to his testimony. about 10:55that morning, he received a page to go to the restroom K19 to clean it. He admitted that he did not in tact mmedi-ately go to K 19 but instead continued with his regularrounds. arriving at K-19 at about 12:30 p.m.. or approxi-mately 1/2 hour before the end of his shift. When he ar-rived at K 19 he was met by his foreman. who at that timetook him to the office and gave him the suspension for wkill-fully failing to comply with a page to clean the restroom.The General Counsel contends that May's admitted failureto perform his job duty was not the true reason that he wasdisciplined, but rather he was disciplined because of hisactivity on behalf of the Rank and File Caucus.The General Counsel further contends that Respondeni'sdiscipline of May was pretextual either in that the restroomwas not as dirty as claimed by Respondent or in that otheremployees are not required to do work when advised to doso by page.From this record I cannot find that Respondent's disci-pline of May was pretextual. In fact May admitted he re-ceived a page hut did not do the job requested until lihecame to it in the course of his routine. Max apparentlycontends the page was unimportant. Howveer. if the stateof restroom K 19 was unimportant and if he was not re-quired to clean it specially. then there would have been nobasis for him being paged in the first instance. I do notbelieve it reasonable that. having received the page. Maycould conclude that it was not necessary for him to do thestated work.It is clear that May did not do an assigned task and wasdisciplined therefor. Nor does the discipline seem to be soharsh as to require the conclusion that May w as disciplinedfor reasons other than his failure to perform an assigned jobtask. The mere fact that one sometimes participates in pro-tected activity does not insulate one from discipline. Thus."the fact that a lawful cause for discharge is as ailable is nodefense where the employee is acruallv discharged becauseof Union activities. 4 Joriori, if an employee is actuallmotivated by a lawful reason, the tact that the emploee Isengaged in Union activities at the time will not tie the em-ployer's hand and prevent him from the exercise of his busi-ness judgment to discharge an employee for cause." (Origi-nal emphasis. citations omitted.) .L. R. B. v. ce C(oth (Co.and Ace Bowling Co.. Division o .4lerace Corp ,. 342 F.2d.841 at 847 (8th Cir. 1965).Accordingly, I conclude that Respondent's discipline ofMay was not violative of Section 8(a)(I) or (3) of the Act.q83 DECISIONS OF NATIONAL, LABOR RELATIONS BOARDOn March 8, 1978, Dean was observed by Lundergandriving up to a fellow employee on a power sweeper andfrom the sweeper handing the employee a copy of the Rankand File Caucus newsletter. ([)ean appears to deny that hewas on the sweeper at this time, a denial which I specificallydiscredit.) Lundergan then contacted Dean's supervisor,White, who confronted Dean, stating that he was going todiscipline Dean because Dean was distributing literature oncompany time in violation of the rule against doing so.Dean told White that in fact he was on his break, to whichWhite responded that he nevertheless was going to disci-pline Dean, because in that event Dean was misusing com-pany property by driving the sweeper while on break.The General Counsel appears to contend that the disci-pline of Dean is violative of Section 8(a)( ) because it inhib-its the lawful distribution of literature by an employee whileon his own time, and disciplining him for "misuse of com-pany property" is a vacillating reason, showing that thetrue motive related to his activity on behalf of the Rank andFile Caucus. I reject the General Counsel's arguments.The record is clear that in fact Dean was doing some-thing he should not. The Company's rule against distribut-ing literature while on working time is lawful. Thus an em-ployee can lawfully be disciplined for breaching it.Stoddard-Quirk, Mfg., Co., 138 NLRB 615 (1962).And if Dean was on his break as he alleges, then hisdriving a piece of company machinery was presumptivelysomething he should not have been doing. In any event,there is no indication that the employee to whom the litera-ture was given was on his break. and all this took place in awork area. Nor is there any evidence that Dean was treateddisparately from other employees similarly situated.From the total facts and circumstances it does not appearthat Respondent's discipline of Dean was motivated by hisactivity on behalf of the Rank and File Caucus but ratherwas the discipline of an employee for having breached anotherwise lawful no-distribution rule or using companyproperty while on break.4. The event of May 24, 1978Finally, it is alleged that on May 24, 1978, Guard ser-geant Harry Phillips asked employee John May to leave theparking lot when Phillips discovered May was passing outliterature relating to the election of the caucus candidate forpresident of the Union. Phillips had been advised thatsomebody was distributing literature and, pursuant to com-pany policy, went to investigate. Upon learning from Maythe type of literature he was distributing, he returned to theguard shack. He did not confiscate the literature from May,tell him to leave, or in any way indicate that May could notdistribute literature in the parking lot. I credit Phillips' ac-count and note that May did not really dispute it. I con-clude that the contention of the General Counsel has notbeen factually sustained. There is no credible evidence thatPhillips demanded that John May or any other employeeleave Respondent's parking lot on the morning of May 24,and specifically there is no evidence that Phillips did so as aresult of that employee's having participated in activity onbehalf of the Caucus. Accordingly, I shall recommend thatthis allegation of the complaint be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe unfair labor practices found are unfair labor prac-tices affecting commerce and the free flow of commerce andtend to lead to labor disputes burdening and obstructingcommerce with the meaning of Section 2(6) and (7) of theAct.V. THE REMEDYHaving concluded that Respondent is engaged in certainunfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act, I will recommend that it be ordered tocease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act. It will berecommended that Respondent be ordered to offer StevenHollis reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent job, withoutprejudice to his seniority or other rights and privileges, andto make him whole for any losses he may have suffered as aresult of the discrimination against him, in accordance withthe formula set forth in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977). 4[Recommended Order omitted from publication.]' See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).584